Case 2:20-cv-02512-SHK Document 19 Filed 09/11/20 Page 1 of 2 Page ID #:1578



  1
      NICOLA T. HANNA
  2
      United States Attorney
  3   DAVID M. HARRIS
  4
      Assistant United States Attorney                                JS6
      Chief, Civil Division
  5   CEDINA M. KIM
  6   Assistant United States Attorney
      Senior Trial Attorney, Civil Division
  7   JENNIFER A. KENNEY, CSBN 241625
  8   Special Assistant United States Attorney
            160 Spear Street, Suite 800
  9
            San Francisco, CA 94105
 10         Telephone: (415) 977-8945
 11         Facsimile: (415) 744-0134
            E-Mail: Jennifer.A.Kenney@ssa.gov
 12
 13   Attorneys for Defendant Commissioner of Social Security
 14                        UNITED STATES DISTRICT COURT
 15                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 16
 17
      STEPHANIE DIANE JORDAN,                  ) Case No. 2:20-cv-02512-SHK
 18
                                               )
 19   Plaintiff,                               ) [PROPOSED]
 20
                                               ) JUDGMENT OF REMAND
            v.                                 )
 21                                            )
 22   ANDREW SAUL,                             )
      Commissioner of Social Security,         )
 23
                                               )
 24   Defendant.                               )
                                               )
 25
 26         The Court having approved the parties’ Stipulation to Voluntary Remand
 27
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
 28
      Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED

      Judgment for Remand, Sentence Four 2:20-cv-02512-SHK
Case 2:20-cv-02512-SHK Document 19 Filed 09/11/20 Page 2 of 2 Page ID #:1579



  1   AND DECREED that the above-captioned action is remanded to the
  2
      Commissioner of Social Security for further proceedings consistent with the
  3
  4   Stipulation to Remand.
  5
  6
  7
      Dated: 9/11/20
  8                                          HON. SHASHI H. KEWALRAMANI
                                             UNITED STATES MAGISTRATE JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      Judgment for Remand, Sentence Four 2:20-cv-02512-SHK
